DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, and 6-9 were amended. Claim 5 was canceled; the previous grounds of rejection of claim 5 are moot. Claims 11-16 were added. Claims 1-4 and 6-16 are pending. 
Applicant’s amendment overcomes many of the previous grounds of rejection of claims 1-4 and 6-8 under 35 USC 112(a) for lacking adequate written description. However, one of the previously presented grounds of rejection of claim 6 under 35 USC 112(a) remains. See rejection below.
Applicant’s amendment overcomes many of the previous grounds of rejection of claims 1-4 and 6-10 under 35 USC 112(b); however, some of the previously presented grounds of rejection of claims 4 and 6 under 35 USC 112(b) remain. See the rejection below. 
Applicant’s amendment necessitated new grounds of rejection of claims 1-4 and 6-16 under 35 USC 112(b).
Claims 1-4 and 6-16 are rejected under 35 USC 101. See response to arguments.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-4 and 6-10 under 35 USC 103. However, Applicant’s amendment necessitated the new grounds of rejection of claims 1-4 and 6-16 under 35 USC 103 presented herein. 

Response to Arguments
	Arguments related to 35 USC 112(a)	
	Applicant’s arguments filed 12/22/2021 related to the rejection of claim 6 under 35 USC 112(a) have been fully considered, but are not persuasive. 

	Regarding claim 6, Applicant’s argument does not appear to directly address the rejection under 35 USC 112(a) arising from the interpretation under 35 USC 112(f). A complete response would either 

Applicant’s arguments, insofar as they pertain to the rejection of claims 1-4 and 7-8 under 35 USC 112(a), are moot as these rejections were withdrawn in view of Applicant’s amendments.


	Arguments related to 35 USC 101
	Applicant’s arguments filed 12/22/2021 regarding the rejection under 35 USC 101 have been fully considered, but are not persuasive.

	Applicant argues, see pages 13-18, that the claims are eligible because they are not directed to an abstract idea and/or integrate the abstract idea into a practical application because the claims are “directed to the improvements to the computer technology because the technical feature is to provide a non-linear programming problem processing device and a non-linear programming problem processing method that efficiently process a programming problem including a piecewise defined function, in which the differentiability and continuity of a function expression the problem and spatial continuity is not a precondition (see paragraph [0016] of the instant application)” (Applicant’s Remarks, page 15) and that this processing is performed “efficiently, quickly, and more accurately” (Applicant’s Remarks, page 15) and identifies paragraphs [0011-0016] of the specification as providing evidence to this effect. 
	Examiner respectfully disagrees that the claims are eligible for this reason. To the extent that the claims represent an improvement as indicated by Applicant, the improvement is to solving non-linear programming problems, a particular type of mathematical optimization problem. The computer is used only as a tool for implementing the mathematical algorithm for solving these mathematical problems. That is, to the extent that the claims represent an improvement, it is an improvement in the realm of an abstract idea, which does not make a claim eligible under 35 USC 101 as was made clear in SAP America, Inc. v. InvestPic, LLC.

35 USC 103
	Applicant’s arguments filed 12/22/2021 regarding the rejection under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for “at least one memory storing a computer program” and “at least one processor configured to execute the computer program”.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “solution candidate generation unit” in claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	The specification does not indicate any structure which may perform the steps recited by the “solution candidate generation unit.” The specification fails to disclose any computer hardware elements. The “processing device” fails to denote any structure as the broadest reasonable interpretation of “device” includes a plan, procedure or technique. The failure of the specification to disclose the corresponding structure is discussed in more detail regarding the rejections under 35 USC 112(a) and 112(b).

	For the purposes of examination, the “solution candidate generation unit” is being interpreted as anything which performs solution candidate generation unit. In particular, a processor configured to perform this function (e.g., the processor of claim 1) would fall within the broadest reasonable interpretation of “solution candidate generation unit”.

Claim Interpretation – Contingent Limitations
	The claims recite the contingent limitations identified below. The interpretation of contingent limitations may be found at MPEP 2111.04, section II. In particular, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or 
		
	Claims 1 and 9 recite the following contingent limitations
“always determine the solution candidate as a new provisional solution based on a determination that the solution candidate is better than the provisional candidate” The determination of the new provisional solution as the solution candidate is contingent on determining that the solution candidate is better than the provisional candidate.
“probabilistically determine the solution candidate as a new provisional solution by using a probability calculated from a value indicated by the object function in a case of the solution candidate and a value indicated by the object function in a case of the provisional solution based on a determination that the solution candidate is not better than the provisional solution” The probabilistic determination is contingent on a determination that the solution candidate is not better than the provisional solution. Furthermore, the probabilistic determination of the solution candidate as a new provisional solution is contingent on the result of some random/pseudo-random process. 

	Claim 3 recites the following contingent limitations:
“repeating a provisional solution generation process when the solution does not meet a criterion”. The repeating is contingent on the solution not meeting a criterion.
“determine the solution as a provisional solution and ending a provisional solution generation process when the solution meets the criterion”. The determining and ending are contingent on the solution meeting the criterion.

	Claim 4 recites the following contingent limitations:
“repeat a solution candidate generation process when the solution does not meet a criterion”. The repeating is contingent on the solution not meeting a criterion.
“determine the solution as a solution candidate and end a solution candidate generation process when the solution meets the criterion”. The determining and ending are contingent on the solution meeting the criterion.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
Claim 6 recites “solution candidate generation unit” which invokes 35 USC 112(f) as described above. The specification does indicate any structure which may perform the claimed function. For example, the specification fails to disclose any computer hardware elements. The “processing device” fails to denote any structure as the broadest reasonable interpretation of “device” includes a plan, procedure or technique. As per MPEP 2181, section IV, “A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim.” 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 9 recite “the object function”; however, this limitation lacks proper antecedent basis. For the purposes of examination, “the object function” is being interpreted as “the objective 
	Dependent claims 2-4, 6-8 and 10-16 do not resolve the issue and are rejected with the same rationale.

	Claim 4 recites “region near the provisional solution” The term “near” is a relative term which renders the scope of the claim indefinite. The claim and specification do not provide a standard by which a person of ordinary skill in the art would be able to determine whether or not a region is “near” another region. For the purposes of examination, this limitation is being interpreted “region within a threshold distance of a region including the provisional solution” as in claim 1. 
	Dependent claims 11-16 are rejected with the same rationale.

Claim 6 recites the claim limitation “solution candidate generation unit,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
The specification does indicate any structure which may perform the steps recited by the various units. For example, the specification fails to disclose any computer hardware elements. The “processing device” fails to denote any structure as the broadest reasonable interpretation of “device” includes a plan, procedure or technique.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 6 recites “the solution candidate generation unit”; however, this limitation lacks proper antecedent basis. For the purposes of examination, the limitation “the processor and the solution candidate generation unit can make reference and addition” is being interpreted as encompassing the solution candidate generation unit being the processor configured to perform candidate generation. See discussion of rejection under 35 USC 112(b) related to 112(f) and also discussion regarding 112(f) and 112(a) above.

	Claim 11 recites “arbitrary region”. The term “arbitrary” is not defined by the specification. The broadest reasonable interpretation of “arbitrary” includes being determined by chance, whim, or impulse, and not by necessity, reason, or principle or based on or subject to individual judgement or preference or not representing any specific value. A person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For example, would a region selected by randomly choosing a point and choosing the region nearest a first region in the direction of the point be arbitrary? It would be determined, at least in part, by chance. However, it would also be based on a principle of choosing nearby regions. As another example, what if a designer chooses the point in advance. How would a person of ordinary skill in the art know whether  the designer chose that point for some reason or principle and not as a whim?
	For the purposes of examination, this limitation is being interpreted as “

	Claim 12 recites “arbitrary point”. The term “arbitrary” renders the scope of the claim indefinite for substantially the same reasons given above with respect to claim 11. For the purposes of examination, this limitation is being interpreted as  “

	Claims 15-16 recite “the best evaluation value”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “a [[the]] best evaluation value”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-4, 6-8 and 11-16 are directed to a device comprising at least a processor and claims 9-10 are directed to a method. Thus, each 
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 recites
	A non-linear programming problem …wherein a restriction or an objective function includes a piecewise defined function, the device comprising: (The preamble recites a device for processing a non-linear programming problem which includes a restriction or objective function which is defined piecewise. The specification describes programming problems, including non-linear programming problems, at [0002-0004], where it is made clear that these are mathematical problems. The recitation of a non-linear programming problem (including the restriction and/or objective function) is a recitation of a mathematical concept. The requirement that a piecewise defined function be included is a further mathematical detail.) 
	…determine as a provisional solution of the non-linear programming problem a solution obtained in a certain region of the non-linear programming problem; (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution. While a step of obtaining the solution is not positively recite, obtaining a solution (i.e., solving the linear program) is a mathematical concept.)
	…determine as a solution candidate of the non-linear programming problem a solution obtained in a region within a threshold distance of a region including the provisional solution; 
	compare superiority between the provisional solution and the solution candidate; (Comparing superiority between the provisional and solution candidates is practical to perform in the human mind. For example, a person could compare the values of the objective function. This is a recitation of a mental process.)
	as a solution of the non-linear programming problem, always determine the solution candidate as a new provisional solution based on a determination that the solution candidate is better than the provisional solution, and (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution.)
	probabilistically determine the solution candidate as a new provisional solution (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution. People are able to make decisions pseudo-randomly, so this does not place the step outside the bounds of what is practical to perform in the human mind.)
	by using a probability calculated from a value indicated by the object function in a case of the solution candidate and a value indicated by the object function in a case of the provisional solution (Calculating a probability value based on an objective function is a recitation of a mathematical 
	based on a determination that the solution candidate is not better than the provisional solution; (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution. People are able to make decisions pseudo-randomly, so this does not place the step outside the bounds of what is practical to perform in the human mind.)
	…determine a process end based on a determination standard that is at least one of an improvement degree of a provisional solution and a number of times of generation of a solution candidate; and(This step recites making a determination that a process is to end based on a standard that includes a degree of improvement of the solution or a number of times a solution was generated. This is practical to perform in the human mind. For example, a person could practically determine an improvement degree is less than a threshold and make a decision to terminate. Alternatively, a person could practically determine that a number of times exceeds a threshold and make a decision to terminate.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 2 recites at least the abstract idea identified above regarding claim 1. Claim 2 further recites
	wherein the restriction is one of a linear function and a piecewise linear function, and (This limitations specifies that a portion (the restriction) of the specification of the linear programming problem (a recitation of a mathematical concept) is a particular kind of mathematical function. This is a recitation of a mathematical concept.)
	the objective function is one of a linear function, a piecewise linear function, a quadratic function, and a piecewise quadratic function. (This limitations specifies that a portion (the objective 
	The limitations identified above are a recitation of an abstract idea.	

	Claim 3 recites at least the abstract idea identified above regarding claim 1. Claim 3 further recites
	select a certain region of the non-linear programming problem as a provisional solution region; (A person would practically be able to select a region of a non-linear programming problem. Figure 2 provides an example of the regions. A person could, for example, select region K2 mentally. This is a recitation of a mental process.)
	obtain a solution of a programming problem in the provisional solution region; and (Obtaining a solution of a programming problem is a recitation of a mathematical concept.)
	determine whether the solution meets a criterion, (A person would practically be able to determine whether or not a solution meets a criterion. For example, they could compare the value of an objective function to some fixed value. This is a recitation of a mental process.)
	repeating a provisional solution generation process when the solution does not meet the criterion, and (Obtaining/generating a solution of a programming problem is a recitation of a mathematical concept.)
	determine the solution as a provisional solution and(This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution.)
	 ending a provisional solution generation process when the solution meets the criterion. (Generating a solution to a programming problem is a recitation of a mathematical concept. That is, it is an algorithm which returns a solution. Ending the process means terminating a mathematical algorithm, which is itself part of the mathematical algorithm. This is part of the recitation of the abstract idea.)
	

	Claim 4 recites at least the abstract idea identified above regarding claim 1. Claim 4 further recites
	select a region near the provisional solution as a solution candidate region; (A person would practically be able to select a region of a non-linear programming problem. Figure 2 provides an example of the regions. A person could, for example, select region K2 mentally because it is “near” the solution Pb_1 or alternatively because it is “near” the solution Pa_1. This is a recitation of a mental process.)
	obtain a solution of a programming problem in the solution candidate region; and (Obtaining a solution of a programming problem is a recitation of a mathematical concept.)
	determine whether the solution meets a criterion, (A person would practically be able to determine whether or not a solution meets a criterion. For example, they could compare the value of an objective function to some fixed value. This is a recitation of a mental process.)
	repeat a solution candidate generation process when the solution does not meet the criterion, and (Obtaining/generating a solution of a programming problem is a recitation of a mathematical concept.)
	determine the solution as a solution candidate and (This step is a recitation of making a determination that the “solution candidate” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “solution candidate”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution.)
	end a solution candidate generation process when the solution meets the criterion. (Generating a solution to a programming problem is a recitation of a mathematical concept. That is, it is an algorithm which returns a solution. Ending the process means terminating a mathematical algorithm, which is itself part of the mathematical algorithm. This is part of the recitation of the abstract idea.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 6 recites at least the abstract idea identified above regarding claim 1. 

	Claim 7 recites at least the abstract idea identified above regarding claim 1. Claim 7 further recites
	select a region, using a distance from the provisional solution or a direction vector whose end point is the provisional solution. (A person would practically be able to select a region of a non-linear programming problem. Figure 2 provides an example of the regions. A person could, for example, select region K2 mentally because it is distance 0 from the solution Pb_1 or alternatively because it is a short distance from the solution the solution Pa_1. Moreover, a person could mentally, or perhaps with pen and paper, identify a direction vector whose end point is the provisional solution. For example, a person looking at figure 2 could decide that they wanted to move one unit to the right, corresponding to a direction vector of, say, (1, 0) (the scale of Figure 2 is not specified, so the appropriate vector may be a scaled version of (1,0)) and starting at solution Pa_1 and determine that the region is K2.  This is a recitation of a mental process.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 8 recites at least the abstract idea identified above regarding claim 1. Claim 8 further recites
	select a region, using an evaluation value of a region within a threshold distance of a region including the provisional solution. (A person would practically be able to select a region of a non-linear programming problem. Figure 2 provides an example of the regions. A person could, for example, select region K2 based on it having some evaluation value higher than the evaluation values of the other regions. The claim does not positively recite a step of computing the evaluation values, but a computation of evaluation values is a mathematical concept.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 9 recites
A non-linear programming problem processing method comprising: (The preamble recites a method for processing a non-linear programming problem which includes a restriction or objective function which is defined piecewise. The specification describes programming problems, including non-linear programming problems, at [0002-0004], where it is made clear that these are mathematical problems. The recitation of a non-linear programming problem (including the restriction and/or objective function) is a recitation of a mathematical concept. The requirement that a piecewise defined function be included is a further detail mathematical concept.)
	…obtaining a solution in a certain region of the non-linear programming problem, and (This step is a recitation of obtaining a solution to a non-linear programming problem in a particular region. Obtaining a solution (i.e., solving the linear programming problem) is a recitation of a mathematical concept.)
	determining the solution as a provisional solution of the non-linear programming problem; (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution.)
	obtaining a solution in a region within a threshold distance of a region including the provisional solution, and (This step is a recitation of obtaining a solution to a non-linear programming problem in a particular region. Solving a linear programming problem to obtain a solution is a recitation of a mathematical concept.)
	determining the solution as a solution candidate of the non-linear programming problem; (This step is a recitation of making a determination that the “solution candidate” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “solution candidate”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution.)
	comparing superiority between the provisional solution and the solution candidate; (Comparing superiority between the provisional and solution candidates is practical to perform in the human mind. For example, a person could compare the values of the objective function. This is a recitation of a mental process.)
	as a solution of the non-linear programming problem, always determining the solution candidate as a new provisional solution based on a determination that the solution candidate is better than the provisional solution, and (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution.)
	probabilistically determining the solution candidate as a new provisional solution (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution. People are able to make decisions pseudo-randomly, so this does not place the step outside the bounds of what is practical to perform in the human mind.)
	by using a probability calculated from a value indicated by the object function in a case of the solution candidate and a value indicated by the object function in a case of the provisional solution (Calculating a probability value based on an objective function is a recitation of a mathematical concept. The calculated probability does not make the probabilistic determination step impractical to perform in the human mind.)
	based on a determination that the solution candidate is not better than the provisional solution; (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides 
	updating the provisional solution; (This step makes a determination as to which solution is considered the “provisional solution”, which is practical to perform in the human mind. For example, based on the comparison, it may be determined that the provisional solution remain unchanged if the provisional solution is better than the solution candidate, or it may be determined that the provisional solution should be the solution candidate if not.) 
	determining a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and a number of times of generation of a solution candidate; and (This step recites making a determination that a process is to end based on a standard that includes a degree of improvement of the solution or a number of times a solution was generated. This is practical to perform in the human mind. For example, a person could practically determine an improvement degree is less than a threshold and make a decision to terminate. Alternatively, a person could practically determine that a number of times exceeds a threshold and make a decision to terminate.)
	The limitations identified above are a recitation of an abstract idea.

	Claim 10 recites at least the abstract idea identified above regarding claim 9. Claim 10 further recites
	wherein the restriction is one of a linear function and a piecewise linear function, and (This limitations specifies that a portion (the restriction) of the specification of the linear programming problem (a recitation of a mathematical concept) is a particular kind of mathematical function. This is a recitation of a mathematical concept.)
	the objective function is one of a linear function, a piecewise linear function, a quadratic function, and a piecewise quadratic function. (This limitations specifies that a portion (the objective 
	The limitations identified above are a recitation of an abstract idea.	

Claim 11 recites at least the abstract idea identified above regarding claim 4. Claim 11 further recites
select one arbitrary region as the solution candidate region among regions within the threshold distance of the provisional solution region. (Selecting an arbitrary region within the threshold distance of the provisional solution region is practical to perform in the human mind. This is a recitation of a mental process.)
	The limitations identified above are a recitation of an abstract idea.	

Claim 12 recites at least the abstract idea identified above regarding claim 4. Claim 12 further recites
select a region including an arbitrary point separated from the provisional solution by a predetermined distance as the solution candidate region. (Selecting a region including an arbitrary point separated from the provisional solution by a predetermined distance as the candidate solution region is practical to perform in the human mind. This is a recitation of a mental process.)
	The limitations identified above are a recitation of an abstract idea.	

Claim 13 recites at least the abstract idea identified above regarding claim 4. Claim 13 further recites 
select a region positioned in a direction extended to a next provisional solution from the provisional solution directly before update as the solution candidate region. (The human mind could practically select a region positioned in a direction extended to a next provisional solution from the provisional solution directly before update as the solution candidate region. This is a recitation of a mental process.)
	The limitations identified above are a recitation of an abstract idea.	

Claim 14 recites at least the abstract idea identified above regarding claim 4. Claim 14 further recites
select a region positioned in a direction extended to the provisional solution from a center of gravity of the provisional solution region directly before update as the solution candidate region. (The human mind could practically select a region positioned in a direction extended to the provisional solution from a center of gravity of the provisional solution region directly before update as the solution candidate region. This is a recitation of a mental process.)
	The limitations identified above are a recitation of an abstract idea.	

Claim 15 recites at least the abstract idea identified above regarding claim 4. Claim 15 further recites
select a region having the best evaluation value in an unselected region within the threshold distance of the provisional solution region as the solution candidate region. (The human mind could practically select a region having the best evaluation value in an unselected region within the threshold distance of the provisional solution region as the solution candidate region. This is a recitation of a mental process.)
	The limitations identified above are a recitation of an abstract idea.	

Claim 16 recites at least the abstract idea identified above regarding claim 4. Claim 16 further recites
select a region having the best evaluation value among unselected regions within the threshold distance of the provisional solution region as the solution candidate region. (The human mind could practically select a region having the best evaluation value among unselected regions within the threshold distance of the provisional solution region as the solution candidate region. This is a recitation of a mental process.)
	The limitations identified above are a recitation of an abstract idea.	

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Improvement Consideration
	Claims 1-4 and 6-16 recite a device and method for determining a solution to a non-linear programming problem. To the extent that the claims represent an improvement, it would be an improvement to solving a non-linear programming problem. However, solving a non-linear programming problem is a mathematical concept, which is an abstract idea. As was made clear in SAP America, Inc. v. InvestPic, LLC, an improvement in the realm of an abstract idea does not render a claim eligible under 35 USC 101.

	Additional Elements
	Claim 1 recites the following additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	A non-linear programming problem processing device…the device comprising: at least one memory storing a computer program; and at least one processor configured to execute the computer program to: (This is a high level recitation of generic computer equipment configured to perform the abstract idea, which is a mere instruction to apply the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	acquire a non-linear programming problem; (This is a recitation of collecting data necessary to perform the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Note especially “Mere Data Gathering” discussion and examples.)
…output the provisional solution. (This is a high level recitation of outputting a result of the abstract idea, which is a mere instruction to apply the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 2-4 do not recite further additional elements which might integrate the abstract idea into a practical application. 

Claim 6 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application:
comprising a storage to which the processor and the solution candidate generation unit can make reference and addition. (This is a high level recitation of generic computer equipment and processes for performing the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 7-8 do not recite further additional elements which might integrate the abstract idea into a practical application.

Claim 9 recites the following additional elements, which, considered together and as an ordered combination, do not integrate the abstract idea into a practical application:
acquiring a non-linear programming problem in which a restriction or an objective function includes a piecewise defined function; (This is a recitation of collecting data necessary to perform the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Note especially “Mere Data Gathering” discussion and examples.)
	…outputting the provisional solution. (This is a recitation of outputting a result of the abstract idea, which is a mere instruction to apply the abstract idea. This is a high level recitation which encompasses the generic computer function of a piece of data as an output, although the recitation is as 

Claims 10-16 do not recite further additional elements which might integrate the abstract idea into a practical application.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.
	
	Improvement Consideration
	Claims 1-4 and 6-16 recite a device and method for determining a solution to a non-linear programming problem. To the extent that the claims represent an improvement, it would be an improvement to solving a non-linear programming problem. However, solving a non-linear programming problem is a mathematical concept, which is an abstract idea. As was made clear in SAP America, Inc. v. InvestPic, LLC, an improvement in the realm of an abstract idea does not render a claim eligible under 35 USC 101.

	Additional Elements
	Claim 1 recites additional elements which do not amount to significantly more than the abstract idea:
	A non-linear programming problem processing device…the device comprising: at least one memory storing a computer program; and at least one processor configured to execute the computer program to: (This is a high level recitation of generic computer equipment configured to 
	acquire a non-linear programming problem; (This is a recitation of collecting data necessary to perform the abstract idea, which is insignificant extra-solution activity. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Note especially “Mere Data Gathering” discussion and examples. Moreover, the acquiring data is well-understood, routine, conventional subject matter as is evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples.)
	…output the provisional solution. (This is a high level recitation of outputting a result of the abstract idea, which is a mere instruction to apply the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 2-4 do not recite further additional elements which might amount to significantly more than the abstract idea. 

Claim 6 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not amount to significantly more than the abstract idea:
comprising a storage to which the processor and the solution candidate generation unit can make reference and addition. ((This is a high level recitation of generic computer equipment and processes for performing the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Use of a memory is also well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, example iv of the first list of examples.)

Claims 7-8 do not recite further additional elements which might amount to significantly more than the abstract idea.


acquiring a non-linear programming problem in which a restriction or an objective function includes a piecewise defined function; (This is a recitation of collecting data necessary to perform the abstract idea, which is insignificant extra-solution activity. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Note especially “Mere Data Gathering” discussion and examples. Moreover, the acquiring data is well-understood, routine, conventional subject matter as is evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples.)
	…outputting the provisional solution. (This is a recitation of outputting a result of the abstract idea, which is a mere instruction to apply the abstract idea. This is a high level recitation which encompasses the generic computer function of a piece of data as an output, although the recitation is as such a high level that it is not even restricted to a computer. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).) 

	Claims 10-16 do not recite further additional elements which might amount to significantly more than the abstract idea.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Egge” (US 2015/0293512 A1) in view of “Fletcher” (Nonlinear Programming and Nonsmooth Optimization by Successive Linear Programming), further in view of “Zomaya” (Algorithms and theory of computation handbook: general concepts and techniques (2nd ed.), chapter 33 Simulated Annealing Techniques).

	Regarding claim 1, Egge teaches
	A non-linear programming problem processing device wherein a restriction or an objective function includes a piecewise defined function, the device comprising: (Egge, Abstract describes an approach and platform for performing optimization.[0122-0123] indicates that the platform may consider mathematical programming problems, which may include functions specifying the constraints (i.e., restrictions) and an objective function. [0040, 0256-0257] indicates that the platform may consider models which include non-linear functions and that the non-linear functions are approximated by piecewise linear functions to apply certain linear techniques. Figure 5, described beginning at [0262-0265], shows a device which may perform the specified functions. In particular, [0264] indicates that the device may comprise a computer including one or more processors and program code for performing any of the specified functions. [0265] indicates that the system may comprise a memory coupled to the remainder of the system.)
	at least one memory storing a computer program; and at least one processor configured to execute the computer program to: (Egge, Figure 5, described beginning at [0262-0265], shows a device which may perform the specified functions. In particular, [0264] indicates that the device may comprise a computer including one or more processors and program code for performing any of the specified functions. [0265] indicates that the system may comprise a memory coupled to the remainder of the system.)
	acquire a non-linear programming problem; (Egge, Figure 2 provides an overview of the processes performed by the platform. In particular, Figure 2A, steps 201-207, as described at [0035-0037], may receive a query from a UE (user equipment, as described at [0029, 0031]) which may be converted via steps 203 and 205 to a mathematical model at step 207. As described at [0073], the query 
	… output [a] solution. (Egge, Figure 2, step 209 shows a solution to the optimization problem being solved. As described at [0040], the platform may determine an optimization technique to apply to solve the problem. [0087] indicates that an output of the decision problems (e.g., non-linear programming problems as described above) may be output.)
	Egge does not appear to explicitly teach:
	determine as a provisional solution of the non-linear programming problem a solution obtained in a certain region of the non-linear programming problem;
	determine as a solution candidate of the non-linear programming problem a solution obtained in a region within a threshold distance of a region including the provisional solution;
	compare superiority between the provisional solution and the solution candidate;
	as a solution of the non-linear programming problem, always determine the solution candidate as a new provisional solution based on a determination that the solution candidate is better than the provisional solution, and probabilistically determine the solution candidate as a new provisional solution by using a probability calculated from a value indicated by the object function in a case of the solution candidate and a value indicated by the object function in a case of the provisional solution based on a determination that the solution candidate is not better than the provisional solution;
	determine a process end based on a determination standard that is at least one of an improvement degree of a provisional solution and a number of times of generation of a solution candidate; and
	output the provisional solution.
	However, Fletcher—directed to analogous art—teaches methods for solving nonlinear programming problems by using trust regions, solving a subproblem in a subregion, and determining an iterated sequence of provisional solutions (See Abstract, Sections I and II, especially algorithm 2.11). As the subject matter is highly technical, the discussion in Sections I and II is required to fully understand the algorithm compactly represented at 2.11. More particularly, Fletcher—as used to modify Egge—teaches:  
	determine as a provisional solution of the non-linear programming problem a solution obtained in a certain region of the non-linear programming problem; (Abstract describes methods for solving nonlinear programming problems by identifying an active set (corresponding to a region) and solving a subproblem which is solved to determine potential steps. The algorithm is presented on page 242, algorithm (2.11), although all of sections I and II are required to fully understand the notation. The algorithm is iterative. During a kth iteration of the algorithm, a value x(k+1) is determined. The sequence of x(k) values determined this way is interpreted as the iterative sequence of provisional solutions. These may be determined to be a solution obtained in a certain region of the non-linear programming problem. For example, in step (iv), in the first case, x(k+1) is determined to be x(k), which lies in the “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The trust region specifies an area around x(k) in which the function may be approximated linearly. x(k) certainly falls in this region.) 
	determine as a solution candidate of the non-linear programming problem a solution obtained in a region within a threshold distance of a region including the provisional solution; (Fletcher, page 242, In a k+1st iteration through algorithm 2.11 (meaning that all of the k values are incremented by one), at step (i), a subproblem determined by x(k+1) and ρ(k+1) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1). The solution of the subproblem is briefly described in the second paragraph of section 2 on page 240. At step (iib), the value δ(k+1) may be set to                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1) and added to x(k+1) to determine a solution candidate x(k+1)+δ(k+1). This solution candidate is shown being applied to the objective function Φ in step (iib). As indicated in the paragraph preceding algorithm (2.11) on page 242, the step δ(k) may or may not result in a Newton step (i.e., the value x(k+1)+δ(k+1)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k) (i.e., a threshold distance) centered at x(k).) 
	compare superiority between the provisional solution and the solution candidate; (Fletcher, page 242, In a kth  step through the algorithm, at step (iv) it is determined whether or not ΔΦ(k) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k) ≤ 0 compares x(k) to x(k)+δ(k). (k+1)) is updated to x(k)+δ(k), which was the candidate solution.)
	as a solution of the non-linear programming problem, always determine the solution candidate as a new provisional solution based on a determination that the solution candidate is better than the provisional solution, and (As described with respect to the previous limitation, with a k+1st  step through the algorithm (remember that the k values are augmented by 1 on the k+1st iteration), at step (iv) it is determined whether or not ΔΦ(k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k+1) ≤ 0 compares x(k+1) to x(k+1)+δ(k+1). Based on this comparison, if the “else” case of step (iv) obtains, then the provisional solution (i.e., x(k+2)) is updated to x(k+1)+δ(k+1), which was the candidate solution.)
	…determine a process end based on a determination standard that is at least one of an improvement degree of a provisional solution and a number of times of generation of a solution candidate; and (Fletcher teaches the first determination standard. Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. The KT (Kuhn-Tucker) conditions are shown on page 237, equation (1.5) which indicates the possible values of the subdifferential of the objective function (i.e., the degree to which a solution can be improved) is 0 (or has components at most 10-7 when satisfied to an accuracy of 10-7.)
	output the provisional solution. (As described above, Egge teaches using a computer to perform any of the functions described by the platform, including outputting a solution to a mathematical programming problem. Fletcher teaches identifying a provisional solution as a solution of a mathematical program.)
	Egge and Fletcher are analogous art because Egge is directed to a platform for solving mathematical problems which may use a plurality of solvers and Fletcher is directed to a particular method (i.e., solver) for solving mathematical programs. Moreover, Egge indicates that non-linear programs may be approximated by a piecewise linear program, and Fletcher accounts for polyhedral functions (see page 237, definition of the objective function (1.3), case when f=0), which are piecewise linear functions. It would have been obvious before the effective filing date of the claimed invention to one 
	The combination of Egge and Fletcher does not appear to explicitly teach
	probabilistically determine the solution candidate as a new provisional solution by using a probability calculated from a value indicated by the object function in a case of the solution candidate and a value indicated by the object function in a case of the provisional solution based on a determination that the solution candidate is not better than the provisional solution;
	However, Zomaya—directed to analogous art—teaches
	compare superiority between the provisional solution and the solution candidate; (Zomaya, section 33.2 provides an overview of the simulated annealing algorithm. Section 33.4 provides a more technical description. In particular, the algorithm on page 33-6 provides pseudocode for the algorithm. At line 5 of the algorithm, a new state (i.e., a solution candidate) is generated. The cost function E (i.e., an objective function which is to be minimized) is evaluated at line 6 and the difference between them is computed at line 7. Line 8 checks whether the difference is smaller than zero. That is,  the points are compared based on their cost function values .)
	as a solution of the non-linear programming problem, always determine the solution candidate as a new provisional solution based on a determination that the solution candidate is better than the provisional solution, and (Zomaya, page 33-6, continuing with the pseudocode: At lines 8-9, if ΔE ≤ 0 (i.e., if the solution candidate S’ is better than the provisional solution S), then S’ becomes the new provisional solution.)
	probabilistically determine the solution candidate as a new provisional solution by using a probability calculated from a value indicated by the object function in a case of the solution candidate and a value indicated by the object function in a case of the provisional solution based on a determination that the solution candidate is not better than the provisional solution; (Zomaya, page 33-6, continuing with the pseudocode: At lines 10-12, if it is not the case that ΔE ≤ 0 (i.e., the solution candidate S’ is not better than the provisional solution), the lines 11-12 probabilistically determine whether or not to set S’ to be the new candidate solution with probability e(−ΔE)/T, where ΔE = E(S’) − E(S), 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Egge and Fletcher to use simulated annealing (including the steps described above) as taught by Zomaya because “The SA
algorithm maintains the speed and reliability of gradient descent algorithms while at the same time
avoiding local minima [36]” as described by Zomaya in the last paragraph of section 33.2 on page 33-2.

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Egge teaches
	wherein the restriction is one of a linear function and a piecewise linear function, and (Egge, [0122-0123] describes properties that the mathematical programming problems may have. In particular, the constraints (i.e., restrictions) may be linear or may be quadratic or polynomial. [0040] indicates that the non-linear functions may be replaced by piecewise linear approximations.)
	the objective function is one of a linear function, a piecewise linear function, a quadratic function, and a piecewise quadratic function. (Egge, [0122-0123] describes properties that the mathematical programming problems may have. In particular, the objective function is a function from some domain D to the set of real valued functions. [0255] indicates that the problems may be LP (linear programs, i.e., linear objective function), MILP (mixed integer linear programs, i.e., linear objective function over the integers), QP (quadratic programs, i.e., quadratic objective function), NLP (non-linear programs, i.e., non-linear objective function). As described at [0040], a non-linear objective function may be approximated by a piecewise linear objective function.)

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach
	select a certain region of the non-linear programming problem as a provisional solution region;
	obtain a solution of a programming problem in the provisional solution region; and
	determine whether the solution meets a criterion, 
	repeating a provisional solution generation process when the solution does not meet the criterion, and 
	determine the solution as a provisional solution and 
	ending a provisional solution generation process when the solution meets the criterion.
	However, Fletcher—as used to modify Egge—teaches
	select a certain region of the non-linear programming problem as a provisional solution region; (Fletcher, algorithm 2.11 on page 242. During a kth iteration through the algorithm, a provisional solution x(k+1) is determined (see step (iv)) along with a radius ρ(k+1) (see step (iii)). These together specify a trust region (i.e., a “certain region”) to be used for the subproblem in step (i). The trust region ). The trust region is described on page 240, first two paragraphs. The trust region specifies an area around x(k) in which the function may be approximated linearly.)
	obtain a solution of a programming problem in the provisional solution region; and (In a k+1st iteration through algorithm 2.11 (meaning that all of the k values are incremented by one), at step (i), a subproblem determined by x(k+1) and ρ(k+1) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1). The solution of the subproblem is briefly described in the second paragraph of section 2 on page 240. At step (iib), the value δ(k+1) may be set to                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1) and added to x(k+1) to determine a solution candidate x(k+1)+δ(k+1). This solution candidate is shown being applied to the objective function Φ in step (iib). As indicated in the paragraph preceding algorithm (2.11) on page 242, the step δ(k) may or may not result in a Newton step (i.e., the value x(k+1)+δ(k+1)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k) centered at x(k). In particular, it may fall within the trust region. That is, a solution is obtained in )
	determine whether the solution meets a criterion, (Fletcher, page 242, algorithm (2.11)  at step (iv) it is determined whether or not ΔΦ(k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k+1) ≤ 0 compares x(k) to x(k)+δ(k). Moreover, Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. The KT (Kuhn-Tucker) conditions are shown on page 237, equation (1.5) which -7 when satisfied to an accuracy of 10-7. A solution will be interpreted as meeting the criterion when it represents an improvement over the previous solution (i.e., the “else” case in step (iv)) and satisfies the KT conditions to within a given accuracy (e.g., 10-7).)
	repeating a provisional solution generation process when the solution does not meet the criterion, and (Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. That is, the algorithm proceeds to a next step when the KT conditions are not met (i.e., the solution is not good as described above). Note also that this is a contingent limitation.)
	determine the solution as a provisional solution and (Fletcher, page 242, algorithm (2.11), step (iv), “else” case determine the solution x(k)+δ(k) as the provisional solution. This will occur when the solution is “good” as described above. Note also that this is a contingent limitation.)
	ending a provisional solution generation process when the solution meets the criterion. (Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. That is, the algorithm ends when the solution is “good” as interpreted above. Note also that this is a contingent limitation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach 
	select a region near the provisional solution as a solution candidate region;
	obtain a solution of a programming problem in the solution candidate region; and
	determine whether the solution meets a criterion; 
	repeat a solution candidate generation process when the solution does not meet the criterion, and 
	determine the solution as a solution candidate and end a solution candidate generation process when the solution meets the criterion.
	However, Fletcher—as used to modify Egge—teaches
	select a region near the provisional solution as a solution candidate region; (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). To be clear, the trust region is selected by specifying x(k) and ρ(k).)
	obtain a solution of a programming problem in the solution candidate region; and (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The solution of the subproblem is briefly described in the second paragraph of section 2 on page 240. At step (iib), the value δ(k) may be set to                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k) and added to x(k) to determine a solution candidate x(k)+δ(k). This solution candidate is shown being applied to the objective function Φ in step (iib). As indicated in the paragraph preceding algorithm (2.11) on page 242, the step δ(k) may or may not result in a Newton step (i.e., the value x(k)+δ(k)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k) centered at x(k). That is, the solution x(k)+δ(k), and this solution may fall within the specified trust region.)
	determine whether the solution meets a criterion;  (Fletcher, page 242, algorithm (2.11)  at step (iv) it is determined whether or not ΔΦ(k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k+1) ≤ 0 compares x(k) to x(k)+δ(k). Moreover, Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. The KT (Kuhn-Tucker) conditions are shown on page 237, equation (1.5) which -7 when satisfied to an accuracy of 10-7. A solution will be interpreted as meeting the criterion when it represents an improvement over the previous solution (i.e., the “else” case in step (iv)) and satisfies the KT conditions to within a given accuracy (e.g., 10-7).)
	repeat a solution candidate generation process when the solution does not meet the criterion, and (Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. That is, the algorithm proceeds to a next step when the KT conditions are not met (i.e., the solution is not good as described above). Note also that this is a contingent limitation.)
	determine the solution as a solution candidate and (Fletcher, page 242, algorithm (2.11), step (iv), “else” case determine the solution x(k)+δ(k) as the provisional solution. This will occur when the solution is “good” as described above. Note also that this is a contingent limitation.)
	end a solution candidate generation process when the solution meets the criterion. (Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. That is, the algorithm ends when the solution is “good” as interpreted above. Note also that this is a contingent limitation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

 	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Egge teaches 
	comprising a storage to which the processor … can make reference and addition. (Egge, Figure 5, described beginning at [0262-0265], shows a device which may perform the specified functions. In particular, [0264] indicates that the device may comprise a computer including one or more processors and program code for performing any of the specified functions. [0265] indicates that the system may 
	Egge does not appear to explicitly teach 
	the solution candidate generation unit
	However, Fletcher—as used to modify Egge—teaches
	the solution candidate generation unit (As described above, Egge
teaches using a computer to perform any of the functions described by the platform. Fletcher
teaches the function performed by the “solution candidate generation unit” (see below) which is
amenable to computer-implementation (see Fletcher, page 254, especially “We have performed
the experiments on a DEC 10 computer”). The “solution candidate generation unit” corresponds
to the computer taught by Egge modified to perform the functions taught by Fletcher. Fletcher, page 242, In a k+1* iteration through algorithm 2.11 (meaning that all of the k values are incremented by one), at step (i), a subproblem determined by x*” and p"*" is solved to determine a value 5"), The solution of the subproblem is briefly described in the second paragraph of section 2 on page 240. At step (ib), the value 0"! may be set to 6“*” and added to x"*") to determine a solution candidate x**+31), This solution candidate is shown being applied to the objective function in step (iib). As indicated in the paragraph preceding algorithm (2.11) on page 242, the step 5 may or may not result in a Newton step (i.e., the value x"*4+6"*") falling within the trust region. See also step (iii) of the algorithm in which 5 is compared to ep. When ||5"||< p, the solution falls within the trust region, since the trust region is the ball of radius p centered at x“).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach
	select a region, using a distance from the provisional solution or a direction vector whose end point is the provisional solution.
	However, Fletcher—as used to modify Egge—teaches
	select a region, using a distance from the provisional solution or a direction vector whose end point is the provisional solution. (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). This region is specified using a distance ρ(k) from the provisional solution x(k).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach
	select a region, using an evaluation value of a region within the threshold distance of a region including the provisional solution.
	However, Fletcher—as used to modify Egge—teaches
	select a region, using an evaluation value of a region within the threshold distance of a region including the provisional solution.. (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). This region is specified using a distance ρ(k) from the provisional solution x(k). During this iteration, updated values x(k+1) and ρ(k+1) may be determined which specify a new trust region. At step (iv) it is determined (k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k). Based on this comparison, if the “else” case of step (iv) obtains, then the provisional solution (i.e., x(k+1)) is updated to x(k)+δ(k), which was the candidate solution. That is, Φ(x(k)+δ(k)) is an evaluation value of the region specified by x(k+1) and ρ(k+1) which is used to select this region. As indicated in the paragraph preceding algorithm (2.11) on page 242, the step δ(k) may or may not result in a Newton step (i.e., the value x(k)+δ(k)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k) centered at x(k). In particular, when x(k+1) falls within the old trust region (i.e., the one specified by x(k) and ρ(k)), the new trust region (i.e., the one specified by x(k+1) and ρ(k+1)) will overlap (so they are within any threshold distance).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

	Regarding claim 9, Egge teaches
	A non-linear programming problem processing method comprising: (Egge, Abstract describes an approach and platform for performing optimization.[0122-0123] indicates that the platform may consider mathematical programming problems, which may include functions specifying the constraints (i.e., restrictions) and an objective function. [0040, 0256-0257] indicates that the platform may consider models which include non-linear functions and that the non-linear functions are approximated by piecewise linear functions to apply certain linear techniques.)
	acquiring a non-linear programming problem in which a restriction or an objective function includes a piecewise defined function; (Egge, Figure 2 provides an overview of the processes performed by the platform. In particular, Figure 2A, steps 201-207, as described at [0035-0037], may receive a query from a UE (user equipment, as described at [0029, 0031]) which may be converted via steps 203 and 205 to a mathematical model at step 207. As described at [0073], the query 
	… outputting [a] solution. (Egge, Figure 2, step 209 shows a solution to the optimization problem being solved. As described at [0040], the platform may determine an optimization technique to apply to solve the problem. [0087] indicates that an output of the decision problems (e.g., non-linear programming problems as described above) may be output.)
	Egge does not appear to explicitly teach:
	obtaining a solution in a certain region of the non-linear programming problem, and determining the solution as a provisional solution of the non-linear programming problem; 
	obtaining a solution in a region within a threshold distance of a region including the provisional solution, and determining the solution as a solution candidate of the non-linear programming problem; 
	comparing superiority between the provisional solution and the solution candidate;
	as a solution of the non-linear programming problem, always determining the solution candidate as a new provisional solution based on a determination that the solution candidate is better than the provisional solution, and probabilistically determining the solution candidate as a new provisional solution by using a probability calculated from a value indicated by the object function in a case of the solution candidate and a value indicated by the object function in a case of the provisional solution based on a determination that the solution candidate is not better than the provisional solution; 
 	determining a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and a number of times of generation of a solution candidate; and 
	outputting the provisional solution.
	However, Fletcher—directed to analogous art—teaches
	obtaining a solution in a certain region of the non-linear programming problem, and determining the solution as a provisional solution of the non-linear programming problem; (Abstract describes methods for solving nonlinear programming problems by identifying an active set th iteration of the algorithm, a value x(k+1) is determined. The sequence of x(k) values determined this way is interpreted as the iterative sequence of provisional solutions. These may be determined to be a solution obtained in a certain region of the non-linear programming problem. For example, in step (iv), in the first case, x(k+1) is determined to be x(k), which lies in the “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The trust region specifies an area around x(k) in which the function may be approximated linearly. x(k) certainly falls in this region.)
	obtaining a solution in a region within a threshold distance of a region including the provisional solution, and determining the solution as a solution candidate of the non-linear programming problem; (Fletcher, page 242, In a k+1st iteration through algorithm 2.11 (meaning that all of the k values are incremented by one), at step (i), a subproblem determined by x(k+1) and ρ(k+1) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1). The solution of the subproblem is briefly described in the second paragraph of section 2 on page 240. At step (iib), the value δ(k+1) may be set to                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1) and added to x(k+1) to determine a solution candidate x(k+1)+δ(k+1). This solution candidate is shown being applied to the objective function Φ in step (iib). As indicated in the paragraph preceding algorithm (2.11) on page 242, the step δ(k) may or may not result in a Newton step (i.e., the value x(k+1)+δ(k+1)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k)  (i.e., a threshold distance) centered at x(k).) 
	comparing superiority between the provisional solution and the solution candidate; (Fletcher, page 242, In a kth  step through the algorithm, at step (iv) it is determined whether or not ΔΦ(k) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k) ≤ 0 compares x(k) to x(k)+δ(k). Based on this comparison, if the “else” case of step (iv) obtains, then the provisional solution (i.e., x(k+1)) is updated to x(k)+δ(k), which was the candidate solution.)
	as a solution of the non-linear programming problem, always determining the solution candidate as a new provisional solution based on a determination that the solution candidate is better than the provisional solution, and (As described with respect to the previous limitation, with a k+1st  step through the algorithm (remember that the k values are augmented by 1 on the k+1st iteration), at step (iv) it is determined whether or not ΔΦ(k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k+1) ≤ 0 compares x(k+1) to x(k+1)+δ(k+1). Based on this comparison, if the “else” case of step (iv) obtains, then the provisional solution (i.e., x(k+2)) is updated to x(k+1)+δ(k+1), which was the candidate solution.)
	…determining a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and a number of times of generation of a solution candidate; and (Fletcher teaches the first determination standard. Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. The KT (Kuhn-Tucker) conditions are shown on page 237, equation (1.5) which indicates the possible values of the subdifferential of the objective function (i.e., the degree to which a solution can be improved) is 0 (or has components at most 10-7 when satisfied to an accuracy of 10-7.)
	outputting the provisional solution. (As described above, Egge teaches using a computer to perform any of the functions described by the platform, including outputting a solution to a mathematical programming problem. Fletcher teaches identifying a provisional solution as a solution of a mathematical program. In the combination, the computer taught by Egge is modified to perform the algorithm taught by Fletcher, in which case the solution determined by the algorithm of Fletcher is the “provisional solution” x(k) on which the algorithm was terminated (as described in the previous step).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
The combination of Egge and Fletcher does not appear to explicitly teach
	probabilistically determine the solution candidate as a new provisional solution by using a probability calculated from a value indicated by the object function in a case of the solution candidate and a value indicated by the object function in a case of the provisional solution based on a determination that the solution candidate is not better than the provisional solution;
	However, Zomaya—directed to analogous art—teaches
	compare superiority between the provisional solution and the solution candidate; (Zomaya, section 33.2 provides an overview of the simulated annealing algorithm. Section 33.4 provides a more technical description. In particular, the algorithm on page 33-6 provides pseudocode for the algorithm. At line 5 of the algorithm, a new state (i.e., a solution candidate) is generated. The cost function E (i.e., an objective function which is to be minimized) is evaluated at line 6 and the difference between them is computed at line 7. Line 8 checks whether the difference is smaller than zero. That is,  the points are compared based on their cost function values .)
	as a solution of the non-linear programming problem, always determine the solution candidate as a new provisional solution based on a determination that the solution candidate is better than the provisional solution, and (Zomaya, page 33-6, continuing with the pseudocode: At lines 8-9, if ΔE ≤ 0 (i.e., if the solution candidate S’ is better than the provisional solution S), then S’ becomes the new provisional solution.)
	probabilistically determine the solution candidate as a new provisional solution by using a probability calculated from a value indicated by the object function in a case of the solution candidate and a value indicated by the object function in a case of the provisional solution based on a determination that the solution candidate is not better than the provisional solution; Zomaya, page 33-6, continuing with the pseudocode: At lines 10-12, if it is not the case that ΔE ≤ 0 (i.e., the solution candidate S’ is not better than the provisional solution), the lines 11-12 probabilistically determine whether or not to set S’ to be the new candidate solution with probability e(−ΔE)/T, where ΔE = E(S’) − E(S), depends on both the value indicated by the objective function at the candidate and provisional solutions. Compare with the description in the instant specification at [0029].)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 10 is substantially similar to claim 2 and is rejected with the same rationale in view of the rejection of claim 9.

	Regarding claim 11, the rejection of claim 4 is incorporated herein. Egge does not appear to explicitly teach
select one arbitrary region as the solution candidate region among regions within the threshold distance of the provisional solution region.
However, Fletcher—directed to analogous art—teaches
select one arbitrary region as the solution candidate region among regions within the threshold distance of the provisional solution region. (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). To be clear, the trust region is selected by specifying x(k) and ρ(k). The previous region was centered at x(k-1) with radius ρ(k-1). The new point x(k) is within the radius ρ(k-1). Note the interpretation under 35 USC 112(b).)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
Even if “arbitrary” were interpreted as meaning that the region is selected at random, this would be taught by Zomaya on page 33-6 as described above with respect to claim 1 because the regions in Fletcher are specified by both a solution x and a radius ρ, and the solution x may be chosen randomly when simulated annealing is used as taught by Zomaya, and it would have been obvious to combine for the same reasons given above with respect to claim 1.

Regarding claim 12, the rejection of claim 4 is incorporated herein. Egge does not appear to explicitly teach 
select a region including an arbitrary point separated from the provisional solution by a predetermined distance as the solution candidate region. 
However, Fletcher—directed to analogous art--teaches
select a region including an arbitrary point separated from the provisional solution by a predetermined distance as the solution candidate region. (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). To be clear, the trust region is selected by specifying x(k) and ρ(k). The previous region was centered at x(k-1) with radius ρ(k-1). The new point x(k) is within the radius ρ(k-1). Note the interpretation under 35 USC 112(b).)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
Even if “arbitrary” were interpreted as meaning that the region is selected at random, this would be taught by Zomaya on page 33-6 as described above with respect to claim 1 because the regions in Fletcher are specified by both a solution x and a radius ρ, and the solution x may be chosen randomly when simulated annealing is used as taught by Zomaya, and it would have been obvious to combine for the same reasons given above with respect to claim 1.

Regarding claim 13, the rejection of claim 4 is incorporated herein. Egge does not appear to explicitly teach 
select a region positioned in a direction extended to a next provisional solution from the provisional solution directly before update as the solution candidate region.
However, Fletcher—directed to analogous art—teaches
select a region positioned in a direction extended to a next provisional solution from the provisional solution directly before update as the solution candidate region. (Fletcher, in a kth (k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). As the selected region is centered at the next provisional solution it is positioned in a direction extended to a next provisional solution from the provisional solution directly before update (i.e., the previous region was centered at x(k-1) with radius ρ(k-1)).)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 14, the rejection of claim 4 is incorporated herein. Egge does not appear to explicitly teach 
select a region positioned in a direction extended to the provisional solution from a center of gravity of the provisional solution region directly before update as the solution candidate region.
However, Fletcher—directed to analogous art—teaches
select a region positioned in a direction extended to the provisional solution from a center of gravity of the provisional solution region directly before update as the solution candidate region. (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). As the selected region is centered at the next provisional solution it is positioned in a direction extended to a next provisional solution from the center of gravity (i.e., the previous region was centered at x(k-1) with radius ρ(k-1)) directly before update.)


Regarding claim 15, the rejection of claim 4 is incorporated herein. Egge does not appear to explicitly teach 
select a region having the best evaluation value in an unselected region within the threshold distance of the provisional solution region as the solution candidate region.
However, Fletcher—directed to analogous art—teaches 
select a region having the best evaluation value in an unselected region within the threshold distance of the provisional solution region as the solution candidate region. (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). As the selected region is centered at the next provisional solution it is positioned in a direction extended to a next provisional solution from the center of gravity (i.e., the previous region was centered at x(k-1) with radius ρ(k-1)) directly before update. The new value x(k) was chosen to optimize the linearized objective function (i.e., to have a best evaluation value). The selection of an unselected region would be guaranteed to occur during the first iteration of the algorithm unless the initial guess happens to be a solution to the linearized problem.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 16, the rejection of claim 4 is incorporated herein. Egge does not appear to explicitly teach 
select a region having the best evaluation value among unselected regions within the threshold distance of the provisional solution region as the solution candidate region.
However, Fletcher—directed to analogous art—teaches
select a region having the best evaluation value among unselected regions within the threshold distance of the provisional solution region as the solution candidate region. (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). As the selected region is centered at the next provisional solution it is positioned in a direction extended to a next provisional solution from the center of gravity (i.e., the previous region was centered at x(k-1) with radius ρ(k-1)) directly before update. The new value x(k) was chosen to optimize the linearized objective function (i.e., to have a best evaluation value). The selection of an unselected region would be guaranteed to occur during the first iteration of the algorithm unless the initial guess happens to be a solution to the linearized problem.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byrd (On the use of piecewise linear models in nonlinear programming) – Abstract and Algorithm 2.1 show/describe an optimization algorithm which uses piecewise functions to solve a nonlinear programming problem.
Zhang  (Linearly constrained global optimization via piecewise-linear approximation
Corley (US 2008/0134193 A1) – [0049] discusses using piecewise functions to solve non-linear optimization problems. Figure 11 shows a method for solving the problem which changes the constraints (i.e., changes the region) in which a solution may be found. 
Kolinsky (US 2014/0280301 A1) – Figure 9 shows a method for solving a nonlinear program. The “active set” is updated, which would correspond to a change in region. 
Akkiraju (US 2001/0013027 A1) – Abstract and figure 1 show/describe decomposing a programming problem into subproblems which are solved separately.
Ozyurt (US 2011/0137830 A1) – Abstract and Figure 5 show/describe solving a problem based on considering subproblems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121